Case: 19-13986   Date Filed: 07/28/2020   Page: 1 of 4



                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-13986
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 3:18-cr-00076-TJC-JRK-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                   versus

JACETA ANYA STREETER,

                                                        Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                             (July 28, 2020)

Before WILSON, JORDAN, and NEWSOM, Circuit Judges.

PER CURIAM:
               Case: 19-13986     Date Filed: 07/28/2020     Page: 2 of 4



      Jaceta Streeter pled guilty to one count of wire fraud, in violation of 18

U.S.C. § 1343, and one count of aggravated identity theft, in violation of 18 U.S.C.

§ 1028A(a)(1). On appeal, she challenges her 100-month sentence for wire fraud,

arguing that the district court abused its discretion and that her sentence was

substantively unreasonable. Having reviewed the record and briefs, we affirm.

                                    DISCUSSION

      We review the reasonableness of a sentence under a deferential

abuse-of-discretion standard. Gall v. United States, 552 U.S. 38, 51 (2007). “A

district court abuses its discretion when it (1) fails to afford consideration to

relevant factors that were due significant weight, (2) gives significant weight to an

improper or irrelevant factor, or (3) commits a clear error of judgment in

considering the proper factors.” United States v. Irey, 612 F.3d 1160, 1189 (11th

Cir. 2010) (en banc). We measure substantive reasonableness by considering the

totality of the circumstances and whether the sentence achieves the sentencing

purposes stated in 18 U.S.C. § 3553(a). United States v. Sarras, 575 F.3d 1191,

1219 (11th Cir. 2009).

      District courts must issue a sentence “sufficient, but not greater than

necessary,” to comply with the § 3553(a) factors, which includes the need to reflect

the seriousness of the offense, promote respect for the law, provide just

punishment for the offense, deter criminal conduct, and protect the public from the


                                           2
               Case: 19-13986     Date Filed: 07/28/2020    Page: 3 of 4



defendant’s future criminal conduct. 18 U.S.C. § 3553(a). In imposing a

particular sentence, the district court must also consider the nature and

circumstances of the offense, the history and characteristics of the defendant, the

kinds of sentences available, the applicable guideline range, and the pertinent

policy statements of the Sentencing Commission. Id. § 3553(a)(1), (3)-(5).

      “The weight to be accorded any given § 3553(a) factor is a matter committed

to the sound discretion of the district court.” United States v. Clay, 483 F.3d 739,

743 (11th Cir. 2007). And we will not second guess the weight that the district

court gave to any relevant factor so long as the sentence is reasonable in light of all

the circumstances. United States v. Snipes, 611 F.3d 855, 872 (11th Cir. 2010).

Furthermore, the imposition of a sentence above the guideline range does not mean

that the sentence is inherently unreasonable. United States v. Hunt, 941 F.3d 1259,

1264 (11th Cir. 2019) (per curiam). In fact, a sentence imposed below the

statutory maximum penalty is an indicator of reasonableness. Id.

      Streeter contends that the guideline range for her wire fraud conviction

sufficiently accounted for the circumstances of her offense and that there was “no

compelling reason” for the court to sentence her above that range. We disagree.

The record is replete with evidence that the district court took all relevant factors

into consideration in its sentencing determination. In weighing those factors, the

district court believed that the relevant guideline range (24 to 30 months) was


                                           3
               Case: 19-13986    Date Filed: 07/28/2020    Page: 4 of 4



“inadequate to the task” because it placed too much emphasis on the relatively

small monetary loss and not enough emphasis on Streeter’s recidivism—especially

given that she is a “repetitive offender [of] the same type of [fraudulent] conduct.”

      Though the district recognized several mitigating factors, it said those

factors could not “override the other more weighty matters of protecting the public,

providing just punishment, and considering the nature and circumstances of the

offense, and the continued repetitive criminal conduct.” The district court further

noted that Streeter’s repeated criminal conduct was both “remarkable” and difficult

to understand. Because it believed that the only way to appropriately protect the

public from her continuous fraudulent activity was to incarcerate her for a longer

period of time, the district court chose an above-Guidelines sentence.

      The district court did not abuse its discretion. It sufficiently considered the

necessary factors and gave a sufficiently compelling explanation for its decision to

sentence above the guideline range. We refuse to second-guess the weight the

district court accorded particular factors since the sentence here was reasonable

given the totality of the circumstances. Snipes, 611 F.3d at 872. And the 100-

month sentence is well below the 240-month maximum sentence for wire fraud in

violation of 18 U.S.C. § 1343—an indicator of the reasonableness of this sentence.

Hunt, 941 F.3d at 1264.

      Streeter’s sentence is therefore AFFIRMED.


                                          4